DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 3B (as filed on the Replacement Sheet of 23 August 219) fails to comply with 37 CFR 1.84(p)(3) which states that numbers, letters and reference characters “should not be placed upon hatched or shaded surfaces”.  

The drawings are objected to because Figures 8A and 8B fail to comply with 37 CFR 1.84(l) which requires “Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined as the words indicating the sides of the shown graph are blurry and unreadable (especially the word on the right side of the graph of Fig. 8A).  Specific reference is made to the Frequency, Time, and the label on the right of both figures.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 14-16, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant cited GUTHRIE et a. (US 2016/0011088 A1) (hereafter GUTHRIE).
With regards to claim 1, GUTHRIE discloses a system (Fig. 3, paragraph [0045], impact device 205) comprising: an acoustic exciter (paragraph [0045], knob 320; contact time of knob with the road, flexural modes excited; paragraph [0039], flexural modes of concrete excited by impact; the information stored within the acoustic energy resulting from impact indicates concrete's structural integrity; paragraph [0004], acoustic response generated upon impact); a compliant material (paragraph [0045], shaft 315 constructed of polypropylene, a flexible plastic that bends) applied to the acoustic exciter (paragraph [0045], polypropylene controls contact time with knob 320) to configure the acoustic exciter for triggering acoustic excitation (paragraph [0004], acoustic response generated upon impact) of at least part of a substrate (paragraph [0045], surface/road); a sensor (paragraph [0045], microphone housing 330; Fig. 2, paragraph [0042], microphone 230) configured to receive an acoustic response of the acoustic excitation (paragraph [0004], microphone configured to detect an acoustic response generated upon impact of the knob on the surface of the material); and circuitry (Fig. 9A, flaw determination module; paragraph [0118], systems realized in digital electronic circuitry) configured to 
With regards to claim 2, GUTHRIE discloses the system of claim 1, wherein the acoustic exciter includes a contact element (paragraph [0045], contact time of knob 320 and the surface) configured for triggering the acoustic excitation.
With regards to claim 3, GUTHRIE discloses the system of claim 2, including multiple contact elements (Fig. 1, paragraph [0036], impact devices 110-1, 110-2, 110-3, 110-n; paragraph [0004], plurality of impact devices [each] including a knob), the contact elements individually movable (paragraph [0004], controller independently controls each of the impact devices, [including knobs 320]; paragraph [0042], knob 320 has rebound [movement]) relative to the compliant material (paragraph [0047], when the shaft 315 rotates, the knob drops with a force and impacts the surface; paragraph [0042], rebound measured by counting angle of rotation at the fulcrum of shaft 315).
With regards to claim 5, GUTHRIE discloses the system of claim 2, wherein the contact element is spherical (Fig. 4, knob 320 as sphere).
With regards to claim 6, GUTHRIE discloses the system of claim 5, wherein the compliant material includes a spring in contact with the contact element (paragraph [0045], tension unit 325, for example, a spring configured to push or pull shaft 315 to rotate such that the side of the shaft 315 including the knob 320 is moved, [accordingly, the tension unit 325 indirectly contacts the knob 320 via the shaft 315]).
With regards to claim 14, GUTHRIE discloses the system of claim 1, including multiple acoustic exciters (Fig. 1, paragraph [0036], impact devices 110-1, 110-2, 110-3, 110-n; paragraph [0004], plurality of impact devices) and multiple sensors (Fig. 8, paragraph [0061], each IDCU 810 independently receives data from impact device 205, [Fig. 2, each impact device includes microphone 250]; paragraph [0009], first and second microphones), wherein the circuitry (paragraph [0118], systems realized in digital electronic circuitry) is configured for multi-channel registration (paragraph [0004], controller having communications channel for each of the plurality of impact devices; Title, multichannel impact response) of respective acoustic responses received by the multiple sensors (paragraph [0033], once location and acoustic response are meshed together, a complete bridge map revealing locations of all defects is generated).
With regards to claim 15, GUTHRIE discloses the system of claim 1, further comprising a location detector (paragraph [0033], a bridge location, [using] distance encoder; Fig. 8, paragraph [0059], distance encoder 820), wherein the circuitry (paragraph [0118], systems 
With regards to claim 16, GUTHRIE discloses the system of claim 1, wherein the sensor includes a microphone (paragraph [0045], microphone housing 330; Fig. 2, paragraph [0042], microphone 230).
With regards to claim 22, GUTHRIE discloses a system (Fig. 3, paragraph [0045], impact device 205) comprising: means for triggering acoustic excitation (paragraph [0045], knob 320; contact time of knob with the road, flexural modes excited; paragraph [0039], flexural modes of concrete excited by impact; the information stored within the acoustic energy resulting from impact indicates concrete's structural integrity; paragraph [0004], acoustic response generated upon impact) of at least part of a substrate (paragraph [0045], surface/road); a compliant material (paragraph [0045], shaft 315 constructed of polypropylene, a flexible plastic that bends) applied to the means (paragraph [0045], polypropylene controls contact time with knob 320); and a sensor (paragraph [0045], microphone housing 330; Fig. 2, paragraph [0042], microphone 230) configured to receive an acoustic response of the acoustic excitation (paragraph [0004], microphone configured to detect an acoustic response generated upon impact of the knob on the surface of the material).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 10, 12, 13, 17-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Nichols (US 3,361,225) in view of Applicant cited GUTHRIE.
With regards to claim 1, Nichols discloses a system (column 2, line 3, Fig. 1 testing device) comprising: an acoustic exciter (column 2, line 52, teeth 24, or "pegs"; column 2, lines 56-60, pegs 24 strike panel producing an individual audible sound; column 1, line 67, test device uses acoustical vibrations); a material (column 3, lines 7-8, disc 22 of a low sound attenuating material) applied to the acoustic exciter (column 2, lines 51-53, disc 22 has a plurality of radially, outwardly extending teeth 24, or "pegs" that are fixedly mounted on the periphery) to configure the acoustic exciter for triggering acoustic excitation (column 2, lines 27-28, striking the panel to produce audible sound) of at least part of a substrate (column 2, line 46, honeycomb panel 10); a sensor (column 3, line 4, sound pickup device 30) configured to receive an acoustic response of the acoustic excitation (column 3, lines 4-6, sound pickup device 30 converts [the acoustic] sound to an electrical signal); and circuitry (column 35, line 35, circuitry) configured to determine at least one characteristic (column 2, line 39, poor bonding) of the substrate using the acoustic response.
	Nichols discloses the claimed invention with the exception of explicitly disclosing a compliant material.
GUTHRIE generally teaches a test system including a plurality of impact devices configured to generate a flexural mode in a material when a surface of the material is impacted (Abstract). Further, GUTHRIE discloses a compliant material (Fig. 3, polypropylene, a flexible plastic).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nichols with the teaching of GUTHRIE for the purpose of increasing contact time of a knob and a surface, which then causes more significant energy transfer and/or greater deflection of the surface, and that can help control a contact time with a road because these flexural modes are best excited when struck with a hard but lasting impact (GUTHRIE, paragraph [0045]).
	With regards to claim 9, Nichols discloses the system of claim 1, further comprising a wheel (column 2, lines 50-51, wheel 20 that has disc 22) that includes at least part of the ([compliant, as previously modified]) material (column 3, lines 7-8, disc 22 of a low sound attenuating material), the acoustic exciter (column 2, line 52, teeth 24, or "pegs") positioned on a perimeter of the wheel (column 2, lines 51-53, disc 22 has a plurality of radially, outwardly extending teeth 24, or "pegs" that are fixedly mounted on the periphery [perimeter]).
With regards to claim 10, modified Nichols discloses the system of claim 9 as indicated above, including multiple acoustic exciters (column 2, lines 51-52, plurality of radially, outwardly extending teeth 24), wherein the acoustic exciters form a circumferential band on the perimeter of the wheel (column 2, lines 51-53, disc 22 has a plurality of radially, outwardly extending teeth 24, or "pegs" that are fixedly mounted on the periphery, [teeth 24 mounted as a circumferential band, as depicted in Fig. 1]).
With regards to claim 12, modified Nichols discloses the system of claim 9 as indicated above, further comprising an active source configured to drive the wheel (column 2, lines 24-25, device is rolled, or "walked" across a surface of the honeycomb panel; column 4, line 50, handle 64, [as depicted in Fig. 6, a hand, i.e., an active source, is used to roll or walk the device]).
With regards to claim 13, modified Nichols discloses the system of claim 9 as indicated above, further comprising a movable subsystem (column 2, lines 24-25, device is rolled, or "walked" across a surface of the honeycomb panel; column 4, line 50, handle 64) that includes at least the acoustic exciter and the ([compliant, as previously modified]) material, the movable subsystem configured to facilitate placement of the acoustic exciter in and out of contact with the substrate ([it is interpreted that the handle 64 facilitates placement of the testing device on different surfaces to be tested]).
Nichols discloses an apparatus (column 2, line 3, Fig. 1 testing device) comprising: a wheel (column 2, lines 50-51, wheel 20 that has disc 22) including a material (column 3, lines 7-8, disc 22 of a low sound attenuating material); and one or more circumferential bands of acoustic exciters (column 2, line 52, teeth 24, or "pegs"; column 2, lines 56-60, pegs 24 strike panel producing an individual audible sound; column 1, line 67, test device uses acoustical vibrations) positioned around a periphery of the wheel (column 2, lines 51-53, disc 22 has a plurality of radially, outwardly extending teeth 24, or "pegs" that are fixedly mounted on the periphery, [teeth 24 mounted as a circumferential band, as depicted in Fig. 1]), wherein the material configures the acoustic exciters ([by virtue of the physical connection of disc 22 and teeth 24]) for triggering acoustic excitation of at least part of a substrate (column 2, lines 55-60, pegs 24 strike surface of the honeycomb panel [substrate] producing audible sound).
Nichols discloses the claimed invention with the exception of explicitly disclosing a compliant material.
GUTHRIE generally teaches a test system including a plurality of impact devices configured to generate a flexural mode in a material when a surface of the material is impacted (Abstract). Further, GUTHRIE discloses a compliant material (Fig. 3, polypropylene, a flexible plastic).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nichols with the teaching of GUTHRIE for the purpose of increasing contact time of a knob and a surface, which then causes more significant energy transfer and/or greater deflection of the surface, and that can help control a contact time with a road because these flexural modes are best excited when struck with a hard but lasting impact (GUTHRIE, paragraph [0045]).
With regards to claim 18, modified Nichols discloses the apparatus of claim 17 as indicated above, further comprising an active source configured to drive the wheel (column 2, lines 24-25, device is rolled, or “walked" across a surface of the honeycomb panel; column 4, line 50, handle 64, [as depicted in Fig. 6, a hand, i.e., an active source, is used to roll or walk the device]).
With regards to claim 19, modified Nichols discloses the apparatus of claim 17 as indicated above, wherein the wheel includes a peripheral surface that has an approximately circular cross section ([as depicted in Fig. 1, the wheel 20 has a circular peripheral cross-section]), and wherein the at least one circumferential band is positioned around the peripheral 
With regards to claim 21, modified Nichols discloses the apparatus of claim 19 as indicated above, wherein the apparatus includes at least two circumferential bands (Figures 6, column 5, lines 9-10, each device 18A, 18B, etc., [each device interpreted as including the teeth 24 of Fig. 1]) of the acoustic exciters positioned adjacent respective edges of the peripheral surface ([e.g., device 18C has devices 18B and 18D at the respective edges of the peripheral surface of device 18C]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited GUTHRIE in view of Applicant cited Costley et al. (US 6,581,466 B1) (hereinafter Costley).
With regards to claim 4, GUTHRIE discloses the system of claim 3 as indicated above.
	GUTHRIE discloses the claimed invention with the exception of explicitly disclosing at least some of the contact elements being chain links.
Costley generally teaches the acoustic inspection of structures (Title). Further, Costley discloses contact elements being chain links (column 6, lines 47-79, chain lengths 231 for exciting [via contacting] the surface).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify GUTHRIE with the teaching of Costley for the purpose of producing noise that is both spectrally and spatially diverse as taught by Costley at column 4, lines 53-54.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUTHRIE in view of Applicant cited LÖFFLER-MANG et al. (US 2016/0070026 A1) (hereafter LÖFFLER-MANG).
With regards to claim 7, GUTHRIE discloses the system of claim 5 as indicated above, wherein the compliant material (Fig. 4, paragraph [0048], shaft 315) includes a material (paragraph [0048], bolt 405) in contact with the contact element (paragraph [0048], knob 320).
GUTHRIE discloses the claimed invention with the exception of explicitly disclosing an adhesive.
LÖFFLER-MANG generally teaches a hail sensor which includes an impact body (Abstract). Further, LÖFFLER-MANG discloses an adhesive (paragraph [0020], adhesively bonding to impact body).
GUTHRIE with the teaching of LÖFFLER-MANG for the purpose of bonding a surface of an impact body (LÖFFLER-MANG, paragraph [0020]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited GUTHRIE in view of Applicant cited Buhac (US 2015/0330876 A1).
With regards to claim 8, GUTHRIE discloses the system of claim 5 as indicated above, further comprising a bolt (paragraph [0048], bolt 405) that constrains the contact element (paragraph [0048], knob 320) against the compliant material (Fig. 4, paragraph [0048], shaft 315).
GUTHRIE discloses the claimed invention with the exception of explicitly disclosing a mesh that constrains.
Buhac generally teaches a compacted concrete testing sampler (Abstract). Further, Buhac discloses a mesh that constrains (Figures 2 and 11, paragraph [0049], mesh 94 to minimize shifting and tilting).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify GUTHRIE with the teaching of Buhac for the purpose of minimizing shifting and tilting during a compaction process as taught by Buhac at paragraph [0049].

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of GUTHRIE as applied to claims 10 and 19, respectively, above, and further in view of Applicant cited Costley. 
With regards to claim 11, Nichols in view of GUTHRIE discloses the system of claim 10, including the circumferential band, as outlined above.
Nichols in view of GUTHRIE discloses the claimed invention with the exception of explicitly disclosing cross ties to which the circumferential band is coupled.
Costley generally teaches the acoustic inspection of structures (Title). Further, Costley discloses cross ties (Fig. 2, column 6, lines 46-47, chain bar 230 that includes five lengths of chain 231, [accordingly, the portions of the chain bar between each length of chain is interpreted as cross ties for the chains) to which a circumferential band (five lengths of chain 231, [lying circumferentially below mobile system 200, column 6, line 39, as depicted in Fig. 2]) is coupled (column 2, lines 49-50, chain bar includes the chains).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Nichols in view of GUTHRIE with the teaching of Costley for the purpose of Costley at column 4, lines 53-54.
	With regards to claim 20, Nichols in view of GUTHRIE discloses the apparatus of claim 19 as indicated above, including the peripheral surface, as outlined above.
	Nichols in view of GUTHRIE discloses the claimed invention with the exception of explicitly disclosing cross ties traversing the peripheral surface, the acoustic exciters coupled to the cross ties.
Costley generally teaches the acoustic inspection of structures (Title). Further, Costley discloses cross ties (Fig. 2, column 6, lines 46-47, chain bar 230 that includes five lengths of chain 231, [accordingly, the portions of the chain bar between each length of chain is interpreted as cross ties for the chains) traversing a surface (column 6, line 48, surface; column 5, line 42, surface of the deck), and acoustic exciters (column 6, line 47, chain lengths 231; column 6, lines 47-49, chains exciting the surface; column 4, lines 64-65, acoustic waves produced by the excited deck section) coupled to the cross ties (column 2, lines 49-50, chain bar includes the chains).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Nichols in view of GUTHRIE Nichols with the teaching of Costley for the purpose of producing noise that is both spectrally and spatially diverse as taught by Costley at column 4, lines 53-54.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Phelan (US 3,541,840) discloses a rotating probe assembly.
Bull et al. (US 4,202,216) discloses an ultrasonic testing probe in the shape of a wheel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855